DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed May 22, 2022.  Claims 1, 3-6, 11, 13-17 and 19-24 remain pending in the application.  
Claims 1, 11, 17, 19-24 are currently amended.  
Claims 2, 7-10, 12 and 18 have been canceled.
No claims are new.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 11, 13-17 and 19-24 have been considered but are moot because an Examiner’s Amendment agreed upon in an interview held May 31, 2022 has placed the claims in condition for allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on May 31, 2022.
The claims in the application have been amended as follows: 

1. (Currently Amended) A Beam Failure Recovery (BFR) method, comprising: 
performing BFR using non-contention-based random access; 
performing the BFR using contention-based random access in the case that the non-contention-based random access fails, 
wherein the performing the BFR using the contention-based random access in the case that the non-contention-based random access fails comprises: 
detecting channel quality of a beam for which a non-contention-based random access resource for the BFR has been configured in the case that the non-contention-based random access fails; 
when the channel quality of the beam for which the non-contention-based random access resource for the BFR has been configured is smaller than a predetermined threshold, performing the BFR using the contention-based random access, and wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured for the contention-based random access; and a power ramping step of the contention-based random access for the BFR is preconfigured for the contention-based random access.

2. (Cancelled)

3. (Cancelled) 

4. (Previously Presented) The BFR method according to claim 1, wherein a maximum quantity of random access processes for determining that the BFR fails is one of: 
a maximum quantity of random access processes configured for the non-contention-based random access for the BFR; 
a maximum quantity of random access processes configured for the contention-based random access; 
a smaller one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access processes configured for the contention-based random access; 
a larger one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access processes configured for the contention-based random access.

5. (Previously Presented) The BFR method according to claim 1, wherein 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for initial contention-based random access is recorded as 1; or 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for the initial contention-based random access is recorded as a value acquired through incrementing by one the quantity of non-contention-based random access processes for the BFR before the contention-based random access.

6. (Previously Presented) The beam failure recover method according to claim 1, wherein 
during the procedure of performing the BFR using the contention-based random access, when current contention-based random access fails and a backoff indicator has been received, the backoff indicator is omitted and the contention-based random access on a latest random access resource is re-initiated; or 
during the procedure of performing the BFR using the contention-based random access, when the current contention-based random access fails and the backoff indicator has been received, the contention-based random access is re-initiated after waiting for a period corresponding to the backoff indicator.

7.-10. (canceled)

11. (Currently Amended) A UE, comprising a transceiver, a memory, a processor, and a program stored in the memory and capable of being executed by the processor, wherein 
the transceiver is configured to perform BFR using non-contention-based random access; 
the transceiver is further configured to perform the BFR using contention-based random access in the case that the non-contention-based random access fails, wherein 
the processor is configured to read the program stored in the memory to detect channel quality of a beam for which a non-contention-based random access resource for the BFR has been configured in the case that the non-contention-based random access fails; 
the transceiver is further configured to, when the channel quality of the beam for which the non-contention-based random access resource for the BFR has been configured is smaller than a predetermined threshold, perform the BFR using the contention-based random access, and wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured for the contention-based random access; and a power ramping step of the contention-based random access for the BFR is preconfigured for the contention-based random access.

12. (Cancelled) 

13. (Cancelled) 

14. (Previously Presented) The UE according to claim 11, wherein a maximum quantity of random access processes for determining that the BFR fails is one of: 
a maximum quantity of random access processes configured for the non-contention-based random access for the BFR; 
a maximum quantity of random access processes configured for the contention-based random access; 
a smaller one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access processes configured for the contention-based random access; 
a larger one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access processes configured for the contention-based random access.

15. (Previously Presented) The UE according to claim 11, wherein 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for initial contention-based random access is recorded as 1; or 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for the initial contention-based random access is recorded as a value acquired through incrementing by one the quantity of non-contention-based random access processes for the BFR before the contention-based random access.

16. (Previously Presented) The UE according to claim 11, wherein the transceiver is further configured to: 
during the procedure of performing the BFR using the contention-based random access, when current contention-based random access fails and a backoff indicator has been received, omit the backoff indicator and re-initiate the contention-based random access on a latest random access resource; or 
during the procedure of performing the BFR using the contention-based random access, when the current contention-based random access fails and the backoff indicator has been received, re-initiate the contention-based random access after waiting for a period corresponding to the backoff indicator.

17. (Currently Amended) A non-transitory computer-readable storage medium storing therein a program, wherein the program is configured to be executed by a processor to implement steps of a BFR method including: 
performing BFR using contention-based random access; 
performing the BFR using contention-based random access in the case that the non-contention-based random access fails, 
wherein the performing the BFR using contention-based random access in the case that the non-contention-based random access fails comprises: 
detecting channel quality of a beam for which a non-contention-based random access resource for the BFR has been configured in the case that the non-contention-based random access fails; 
when the channel quality of the beam for which the non-contention-based random access resource for the BFR has been configured is smaller than a predetermined threshold, performing the BFR using the contention-based random access, and wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured for the contention-based random access; and a power ramping step of the contention-based random access for the BFR is preconfigured for the contention-based random access.

18. (Cancelled)

19. (Cancelled) 

20. (Previously Presented) The non-transitory computer-readable storage medium according to claim 17, wherein a maximum quantity of random access processes for determining that the BFR fails is one of: 
a maximum quantity of random access processes configured for the non-contention-based random access for the BFR; 
a maximum quantity of random access processes configured for the contention-based random access; 
a smaller one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access process configured for the contention-based random access; 
a larger one of the maximum quantity of random access processes configured for the non-contention-based random access for the BFR and the maximum quantity of random access processes configured for the contention-based random access.

21. (Previously Presented) The non-transitory computer-readable storage medium according to claim 17, wherein 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for initial contention-based random access is recorded as 1; or 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for the initial contention-based random access is recorded as a value acquired through incrementing by one the quantity of non-contention-based random access processes for the BFR before the contention-based random access.

22. (Previously Presented) The non-transitory computer-readable storage medium according to claim 17, wherein 
during the procedure of performing the BFR using the contention-based random access, when current contention-based random access fails and a backoff indicator has been received, the backoff indicator is omitted and the contention-based random access on a latest random access resource is re-initiated; or 
during the procedure of performing the BFR using the contention-based random access, when the current contention-based random access fails and the backoff indicator has been received, the contention-based random access is re-initiated after waiting for a period corresponding to the backoff indicator.

23. (Currently Amended) The BFR method according to claim [[3]] 1, wherein 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for initial contention-based random access is recorded as 1; or 
during the procedure of performing the BFR using the contention-based random access, the quantity of random access processes for the initial contention-based random access is recorded as a value acquired through incrementing by one the quantity of non-contention-based random access processes for the BFR before the contention-based random access.

24. (Currently Amended) The BFR method according to claim [[3]] 1, wherein 
during the procedure of performing the BFR using the contention-based random access, when current contention-based random access fails and a backoff indicator has been received, the backoff indicator is omitted and the contention-based random access on a latest random access resource is re-initiated; or 
during the procedure of performing the BFR using the contention-based random access, when the current contention-based random access fails and the backoff indicator has been received, the contention-based random access is re-initiated after waiting for a period corresponding to the backoff indicator.


Allowable Subject Matter
Claims 1, 4-6, 11, 14-17 and 20-24 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record Kwon et al. (US 2019/0052337 A1), Islam (US 2018/0368126 A1) and Nagaraja (US 2018/0324653 A1) fail to teach, “wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured; and a power ramping step of the contention-based random access for the BFR preconfigured,” as recited in claims 1, 11, and 19.

FIGS. 11A and 11B of KWON et al. (US 2019/0052337 A1)          
    PNG
    media_image1.png
    507
    541
    media_image1.png
    Greyscale
                                      
Kwon is an exemplary reference in the relevant field of endeavor. According to paragraph [0056] of Kwon, “As used herein, a BRACH denotes a non-contention based channel that is based on a physical random access channel (PRACH)-like (that is, the physical layer channel structure for beam failure report may be different from PRACH) for a beam failure report (the resources for a beam failure are non-contention based—i.e., dedicated).” Thus, Kwon discloses performing non-contention based random access.
However, Kwon fails to teach, “wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured; and a power ramping step of the contention-based random access for the BFR preconfigured,” as recited in claims 1, 11, and 19.

FIG. 7 of ISLAM (US 2018/0368126 A1)
   
    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale
                                             

Islam is another exemplary reference in the relevant field of endeavor. According to paragraph [0107] of Islam, “In some aspects of the disclosure, the UE may use contention-based resources to supplement and/or replace the non-contention-based resources for transmitting a beam failure recovery request (BFRR) or scheduling request (SR).” Thus, Islam teaches using contention-based random access when non-contention based random access fails.
However, Islam fails to teach, “wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured; and a power ramping step of the contention-based random access for the BFR preconfigured,” as recited in claims 1, 11, and 19. 

FIG. 4 of NAGARAJA (US 2018/0324653 A1)
          
    PNG
    media_image3.png
    520
    473
    media_image3.png
    Greyscale
                                      

Nagaraja is another exemplary reference in the relevant field of endeavor. According to paragraph [0077] of Nagaraja, The UE will, instead initiate RACH using CBRA [contention based random access], (1) if CBRA occurs prior to CFRA [contention free random access aka non-contention random access] or (2) beam quality of CFRA is determined to be poor (e.g., below a threshold provided by base station or the UE computed transmit power for the random access request is above a threshold).” Thus, Nagaraja discloses performing contention based random access when the channel quality of the beam for which the non-contention-based random access resource for the BFR has been configured is smaller than a predetermined threshold.
However, Nagaraja fails to teach, “wherein a preamble initial received target power of the contention-based random access for the BFR is preconfigured; and a power ramping step of the contention-based random access for the BFR preconfigured,” as recited in claims 1, 11, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633